Exhibit 10.2

 

Execution Version

 

SIXTH AMENDMENT AND LIMITED CONENT TO TERM LOAN AGREEMENT

 

This     SIXTH     AMENDMENT     AND     LIMITED     CONSENT     TO     TERM     LOAN AGREEMENT
(this “Amendment”), is entered into as of January 27, 2017, by and among
Lighting Science Group Corporation, a Delaware corporation (the “Borrower”), the
Lenders (as defined below) signatory hereto, and Medley Capital Corporation, a
Delaware corporation (“Medley”), as administrative agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity, the
“Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the lenders from time to time party thereto (“Lenders”)
and the Agent are parties to that certain Term Loan Agreement dated as of
February 19, 2014 (as amended through the date hereof and as may be further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”);

 

WHEREAS, pursuant to the terms of the Fourth Amendment and Limited Consent to
Term Loan Agreement, Agent and the Lenders have consented to the issuance by
Borrower of the issuance of 2,500 units of Series J Securities consisting of
Series J Convertible Preferred Stock and a warrant to purchase 2,650 shares of
Common Stock (collectively, the “Series J Securities”), at any time from and
including the Fourth Amendment Effective Date to and including March 30, 2017
(the “Original Specified Issuance”);

 

WHEREAS, pursuant to the terms of the Fifth Amendment and Limited Consent to
Term Loan Agreement, Agent and the Lenders consented to the issuance by Borrower
of 2,500 additional units of its Series J Securities in excess of the Original
Specified Issuance (such issuance, together with the Original Specified
Issuance, the “Previous Specified Issuances”);

 

WHEREAS, the Borrower has informed the Agent and the Lenders that it intends to
issue 3,000 additional units of its Series J Securities in excess of the
Previous Specified Issuances, such that the aggregate amount of net cash
proceeds resulting from the issuance of such additional units of Series J
Securities equals approximately $3,000,000, all of which to be issued in
connection with this Amendment on the date hereof;

 

WHEREAS, the excess net cash proceeds from the issuance of the forgoing Series J
Securities of up to $3,000,000 (the “Specified Equity Issuance”) is prohibited
by Section 6.12 of the Loan Agreement because such Equity Interests constitute
Disqualified Equity Interests under the Loan Agreement;

 

WHEREAS, the Borrower has requested that (x) it be permitted to make the
Specified Equity Issuance, to retain the net cash proceeds thereof (the
“Specified Net Cash Proceeds”) for working capital and for other general
corporate purposes that are not prohibited by the Loan Agreement, (y) the full
amount of the Specified Net Cash Proceeds be added to EBITDA for the purpose of
determining compliance with Section 7.6 (Minimum Fixed Charge Coverage Ratio)
for the twelve month period ending on each of March 31, 2017, June 30, 2017,
September 30, 2017 and December 31, 2017 (the “Specified Covenant Periods”) and
(z) the Specified Net Cash Proceeds be added to EBITDA for the Specified
Covenant Periods;

 

 
2

--------------------------------------------------------------------------------

 

  

WHEREAS, Borrower, Agent and Lenders desire to amend the Loan Agreement, on the
terms and subject to the conditions set forth.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and valid
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

1.     Defined Terms.     Capitalized terms used but not defined herein shall
have the respective meanings ascribed to such terms in the Loan Agreement.

 

2.     Limited Consent.

 

Upon satisfaction of the conditions to effectiveness set forth in Section 5
below and notwithstanding Section 6.12 of the Loan Agreement, Agent and the
Lenders hereby consent (i) to the Borrower making the Specified Equity Issuance
on the Sixth Amendment Effective Date solely pursuant to the documentation
attached hereto as Exhibit B, (ii) retaining the Specified Net Cash Proceeds for
working capital and for other general corporate purposes that are not prohibited
by the Loan Agreement, (iii) adding the full amount of the Specified Net Cash
Proceeds to EBITDA, as necessary, for the purpose of determining compliance with
Section 7.1 and Section 7.6, as the case may be, of the Loan Agreement for the
Specified Covenant Periods, and (iv) solely to the extent required by preemptive
rights provisions of Section 14 of the Amended and Restated Certificate of
Designation of Series H Convertible Preferred Stock (as in effect on the date
hereof), the Amended and Restated Certificate of Designation of Series I
Convertible Preferred Stock (as in effect on the date hereof), and the Amended
Series J Certificate of Designation (as in effect on the date hereof)
(collectively, the “Certificates of Designation”), the future issuance of Series
J Securities to certain Exercising Holders (as defined in the applicable
Certificates of Designation (as in effect on the date hereof)). Notwithstanding
anything herein or in the Loan Documents or the Intercreditor Agreement to the
contrary, Agent and Lenders agree and acknowledge that the Specified Net Cash
Proceeds shall be first applied to the obligations arising under the Revolving
Loan Agreement (but not in permanent reduction of the maximum revolving amount
under the Revolving Loan Documents). For the avoidance of doubt and
notwithstanding anything to the contrary herein or in the other Loan Documents,
without limiting the effect of this consent, the Specified Equity Issuance shall
be and continue to be deemed Disqualified Equity Interests for all purposes
under the Loan Documents after giving effect to this Amendment and the consent
set forth in this Section 2. The Revolving Agent shall be entitled to rely on
the consent provided herein and the foregoing agreement and acknowledgment by
Agent and the Lenders. The foregoing is a limited consent, and shall not, except
as otherwise expressly provided in this Agreement, constitute (a) a modification
or alteration of the terms, conditions or covenants of the Loan Agreement or any
other Loan Document or (b) a waiver, release, or limitation upon the exercise by
Agent or any Lender of any of its rights, legal or equitable, thereunder.

 

 
3

--------------------------------------------------------------------------------

 

 

3.     Amendments to Loan Agreement.     Upon satisfaction of the conditions to
effectiveness set forth in Section 5 below, the Loan Agreement is hereby amended
as follows:

 

 

(a)     Schedule 1.1 of the Loan Agreement is hereby amended by deleting the
period at the end of the end of the definition of “EBITDA” and adding the
following as clause (l):

 

“plus (l) (i) the amount of the Fourth Amendment Equity Contribution, plus (ii)
the amount of cash equity contributions, other than the Fourth Amendment Equity
Contribution and the Sixth Amendment Equity Contribution, permitted hereunder in
an amount not to exceed an aggregate of (A) $2,500,000 that is contributed to
the Borrower from the Sponsor from and including the Fourth Amendment Effective
Date to and including March 30, 2017, plus (B) an additional $2,500,000 that is
contributed to the Borrower from the Sponsor from and including the Fifth
Amendment Effective Date to and including March 30, 2017, plus (iii) solely with
respect to any calculation of EBITDA for periods ending on or prior to December
31, 2017, the amount of the Sixth Amendment Equity Contribution, in each case,
solely for purposes of determining compliance with Section 7.1 and Section 7.6
during the relevant fiscal quarters; provided that, for the avoidance of doubt,
no calculation of EBITDA for any applicable period ending after December 31,
2017 shall include this clause (iii) in the calculation of EBITDA for such
period (including any calculation of EBITDA for any period ending after December
31, 2017 but includes periods in such calculation that are ending on or prior to
December 31, 2017).”

 

(b)     Schedule 1.1 of the Loan Agreement is further amended by adding the
following definitions in the correct alphabetical order as follows:

 

““Sixth Amendment” means that certain Sixth Amendment and Limited Consent to
Loan Agreement, dated as of the Sixth Amendment Effective date, by and among the
Borrower, Agent and the Lenders party thereto.”

 

““Sixth Amendment Effective Date” means January 27, 2017.”

 

““Sixth Amendment Equity Contribution” means the cash equity contribution
related to the issuance of Series J Convertible Preferred Stock on the Sixth
Amendment Effective Date in an amount not to exceed $3,000,000, made by Sponsor
and immediately contributed to the capital of the Borrower on or prior to the
Sixth Amendment Effective Date.

 

(c)     Section 9.3 of the Loan Agreement is hereby amended by adding the
following clause (e) immediately following clause (d) thereof:

 

“(e) For the avoidance of doubt and notwithstanding anything to the contrary
herein or in any other Loan Document, no Curative Contribution may include any
proceeds of any Sixth Amendment Equity Contribution (as defined in the Sixth
Amendment) and no equity cure under this Section 9.3 may include or be deemed to
use any proceeds of the Specified Equity Contribution.”

 

 
4

--------------------------------------------------------------------------------

 

 

4.     Disclosure Updates. Pursuant to Section 5.10 of the Loan Agreement, each
of Schedule 4.1(b), Schedule 4.1(d), and Schedule 4.26 to the Loan Agreement,
are hereby amended and replaced by the applicable Schedules attached hereto as
Exhibit A (collectively, the “Specified Disclosure Updates”).

 

5.     Conditions.     The effectiveness of this Amendment is subject to the
following conditions:

 

(a)     the execution and delivery of this Amendment by the Borrower, Agent, and
each of the Lenders;

 

(b)     after giving effect to this Amendment, the representations and
warranties set forth herein shall be true and correct and no Default or Event of
Default shall exist and be continuing;

 

(c)     Borrower shall have delivered to the Agent evidence satisfactory to it
in its sole discretion that the Specified Equity Issuance will be consummated
contemporaneously with this Amendment;

 

(d)     Borrower shall have delivered to the Agent true, correct and complete
executed copies of all material documentation related to the Specified Equity
Issuance, which is attached hereto as Exhibit B;

 

(e)     (x) Borrower shall have entered into a consent agreement with the
Revolving Agent in form and substance reasonably satisfactory to the Agent in
its discretion, a true correct and complete copy of which shall be provided to
the Agent promptly upon execution thereof; and

 

(f)     Borrower shall have paid all fees, costs and expenses of the Agent and
Lenders in connection with this Amendment, including, without limitation,
reasonable fees, costs and expenses of the Agent’s and Lenders’ counsel.

 

6.     [Reserved].

 

7.     Representations and Warranties. The Borrower hereby represents and
warrants to the Agent and each Lender as follows:

 

(a)     Borrower is a corporation, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation;

 

(b)     Borrower has the power and authority to execute, deliver and perform its
obligations under this Amendment;

 

 
5

--------------------------------------------------------------------------------

 

 

(c)     the execution, delivery and performance by the Borrower of this
Amendment has been duly authorized by all necessary action and does not and will
not require any registration with, consent or approval of, notice to or action
by, any Person (including any Governmental Authority);

 

(d)     this Amendment constitutes the legal, valid and binding obligation of
the Borrower, enforceable against Borrower in accordance with its terms;

 

(e)     immediately before and after giving effect to this Amendment, no Default
or Event of Default exists or shall exist immediately following the consummation
of the changes contemplated hereby;

 

(f)     all representations and warranties contained in the Loan Agreement are
true and correct as of the date hereof, except to the extent made as of a
specific date, in which case each such representation and warranty is true and
correct as of such date; and

 

(g)     by its signature below, Borrower agrees that it shall constitute an
Event of Default if any representation or warranty made herein is untrue or
incorrect in as of the date when made or deemed made.

 

8.     Agreement in Full Force and Effect as Amended. Except as specifically
amended hereby, the Loan Agreement and the other Loan Documents shall remain in
full force and effect and are hereby ratified and confirmed as so amended.
Except as expressly set forth herein, this Amendment shall not be deemed to be
an amendment or modification of any provisions of the Loan Agreement or any
other Loan Document or any right, power or remedy of the Lenders, nor constitute
a waiver of any provision of the Loan Agreement, any other Loan Document, or any
other document, instrument and/or agreement executed or delivered in connection
therewith or of any Default or Event of Default under any of the foregoing, in
each case, whether arising before or after the date hereof or as a result of
performance hereunder or thereunder. This Amendment also shall not preclude the
future exercise of any right, remedy, power, or privilege available to the
Lenders whether under the Loan Agreement, the other Loan Documents, at law or
otherwise and nothing contained herein shall constitute a course of conduct or
dealing among the parties hereto. All references to the Loan Agreement shall be
deemed to mean the Loan Agreement as modified hereby. This Amendment shall not
constitute a novation or satisfaction and accord of the Loan Agreement or the
other Loan Documents, but shall constitute an amendment thereof. The parties
hereto agree to be bound by the terms and conditions of the Loan Agreement and
the Loan Documents as amended by this Amendment, as though such terms and
conditions were set forth herein. Each reference in the Loan Agreement to “this
Amendment,” “hereunder,” “hereof,” “herein” or words of similar import shall
mean and be a reference to the Loan Agreement as amended by this Amendment, and
each reference herein or in any other Loan Document to the “Loan Agreement”
shall mean and be a reference to the Loan Agreement as amended and modified by
this Amendment. This Amendment reflects the entire understanding of the parties
with respect to the transactions contemplated hereby and shall not be
contradicted or qualified by any other agreement, oral or written, before the
date hereof.

 

9.     Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment and any number of separate counterparts, each of which
when so executed, shall be deemed an original and all said counterparts when
taken together shall be deemed to constitute but one and the same instrument.

 

 
6

--------------------------------------------------------------------------------

 

 

10.     Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of each party hereto and their respective successors and assigns.

 

11.     Further Assurance.     Borrower hereby agrees from time to time, as and
when requested by the Agent or any Lender, to execute and deliver or cause to be
executed and delivered, all such documents, instruments and agreements and to
take or cause to be taken such further or other action as the Agent or such
Lender may reasonably deem necessary or desirable in order to carry out the
intent and purposes of this Amendment, the Loan Agreement, and the Loan
Documents.

 

12.     GOVERNING LAW, JURY TRIAL WAIVER, ETC.     THIS AMENDMENT SHALL BE
GOVERNED BY AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PROVISIONS. TO
THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO HEREBY WAIVE
THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF
THIS AMENDMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH PARTY HERETO REPRESENT THAT EACH HAS REVIEWED THIS WAIVER
AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AMENDMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT. EACH PARTY
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK
AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AMENDMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

13.     Severability.     Wherever possible, each provision of this Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Amendment.

 

14.     Reaffirmation. Borrower as debtor, grantor, pledgor, or in any other
similar capacity hereby ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Loan
Documents to which it is a party. Borrower hereby consents to this Amendment and
acknowledges that each of the Loan Documents remains in full force and effect
and is hereby ratified and reaffirmed. Except as expressly set forth herein, the
execution of this Amendment shall not operate as a waiver of any right, power or
remedy of the Agent or any Lender, constitute a waiver of any provision of any
of the Loan Documents or serve to effect a novation of the Obligations.

 

 
7

--------------------------------------------------------------------------------

 

 

15.     Acknowledgment of Obligations. The Borrower hereby acknowledges,
confirms and agrees that as of the close of business on January 27, 2017, the
Borrower is indebted to the Lenders in respect of the Term Loans in the
principal amount of $32,328,697.08, with accrued and outstanding cash interest
in the amount of $237,031.64 and accrued and outstanding Closing Date PIK
Interest in the amount of $43,104.93. The Borrower hereby acknowledges, confirms
and agrees that all such Term Loans, together with interest accrued and accruing
thereon, and all fees, costs, expenses and other charges now or hereafter
payable by the Borrower to the Agent and Lenders, are unconditionally owing by
the Borrower to the Agent and Lenders, as applicable, without offset, defense or
counterclaim of any kind, nature or description whatsoever.

 

16.     ACKNOWLEDGMENT OF RIGHTS; RELEASE OF CLAIMS. BORROWER AND EACH OTHER
LOAN PARTY HEREBY ACKNOWLEDGES THAT: (A) BORROWER AND NONE OF THE OTHER LOAN
PARTIES HAS NO DEFENSES, CLAIMS OR SET- OFFS TO THE ENFORCEMENT BY ANY LENDER OR
THE AGENT OF BORROWER’S OR SUCH APPLICABLE LOAN PARTY’S LIABILITIES, OBLIGATIONS
AND AGREEMENTS ON THE DATE HEREOF; (B) TO ITS KNOWLEDGE, EACH LENDER AND THE
AGENT HAVE FULLY PERFORMED ALL UNDERTAKINGS AND OBLIGATIONS OWED TO IT AS OF THE
DATE HEREOF; AND (C) EXCEPT TO THE LIMITED EXTENT EXPRESSLY SET FORTH IN THIS
AMENDMENT, EACH LENDER AND THE AGENT DO NOT WAIVE, DIMINISH OR LIMIT ANY TERM OR
CONDITION CONTAINED IN THE LOAN AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.
BORROWER AND EACH OTHER LOAN PARTY HEREBY REMISES, RELEASES, ACQUITS, SATISFIES
AND FOREVER DISCHARGES THE LENDERS AND AGENT, THEIR AGENTS, EMPLOYEES, OFFICERS,
DIRECTORS, PREDECESSORS, ATTORNEYS AND ALL OTHERS ACTING OR PURPORTING TO ACT ON
BEHALF OF OR AT THE DIRECTION OF THE LENDERS AND AGENT (“RELEASEES”), OF AND
FROM ANY AND ALL MANNER OF ACTIONS, CAUSES OF ACTION, SUIT, DEBTS, ACCOUNTS,
COVENANTS, CONTRACTS, CONTROVERSIES, AGREEMENTS, VARIANCES, DAMAGES, JUDGMENTS,
CLAIMS AND DEMANDS WHATSOEVER, IN LAW OR IN EQUITY, WHETHER KNOWN OR UNKOWN,
WHICH ANY OF SUCH PARTIES EVER HAD, NOW HAS OR, TO THE EXTENT ARISING FROM OR IN
CONNECTION WITH ANY ACT, OMISSION OR STATE OF FACTS TAKEN OR EXISTING ON OR
PRIOR TO THE DATE HEREOF, MAY HAVE AFTER THE DATE HEREOF AGAINST THE RELEASEES,
FOR, UPON OR BY REASON OF ANY MATTER, CAUSE OR THING WHATSOEVER THROUGH THE DATE
HEREOF. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BORROWER AND EACH
OTHER LOAN PARTY WAIVES AND AFFIRMATIVELY AGREES NOT TO ALLEGE OR OTHERWISE
PURSUE ANY DEFENSES, AFFIRMATIVE DEFENSES, COUNTERCLAIMS, CLAIMS, CAUSES OF
ACTION, SETOFFS OR OTHER RIGHTS THEY DO, SHALL OR MAY HAVE AS OF THE DATE
HEREOF, INCLUDING, BUT NOT LIMITED TO, THE RIGHTS TO CONTEST: (A) THE RIGHT OF
AGENT AND EACH LENDER TO EXERCISE ITS RIGHTS AND REMEDIES DESCRIBED IN
THIS AMENDMENT; (B) ANY PROVISION OF THIS AMENDMENT OR THE LOAN DOCUMENTS; OR
(C) ANY CONDUCT OF THE LENDERS OR OTHER RELEASEES RELATING TO OR ARISING OUT OF
THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS ON OR PRIOR TO THE DATE HEREOF.

 

 
8

--------------------------------------------------------------------------------

 

 

17.     Proxy and Attorney-In-Fact.     Borrower and the other Loan Parties
ratify and reaffirm the validity and enforceability of the appointment of the
Agent as proxy and attorney-in- fact under each applicable Loan Document and
reappoints the Agent as proxy and attorney-in- fact, which appointment is
irrevocable and coupled with an interest, for the purpose of carrying out the
provisions of the Guaranty and Security Agreement and the other Loan Documents,
as applicable.

 

18.     Tax Treatment.     The Loan Parties do not believe that the amendments
made pursuant to this Amendment shall be treated as a “significant modification”
of the Term Loans under Treasury Regulation 1.1001-3.

 

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

 
9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has executed this Amendment as of
the date set forth above.

 

 

 



BORROWER: 

 

       

LIGHTING SCIENCE GROUP CORPORATION,
a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ed Bednarcik

 

 

 

Ed Bednarcik, Chief Executive Officer

 

 

 


--------------------------------------------------------------------------------

 

 

 

AGENT:

 

       

MEDLEY CAPITAL CORPORATION,
a Delaware corporation

 

 

 

By:

MCC Advisors LLC,

 

 

 

a Delaware limited liability company

its investment manager

 

 

 

 

By:

/s/ Richard T. Allorto, Jr.

 

 

Name: Richard T. Allorto, Jr.

Title: Chief Financial Officer

 

 

 

LENDERS:

 

       

MEDLEY CAPITAL CORPORATION,
a Delaware corporation

 

 

  By:     

MCC Advisors LLC,

a Delaware limited liability company

its investment manager

 

 

 



 

By:

/s/ Richard T. Allorto, Jr.

 

 

Name: Richard T. Allorto, Jr.

Title: Chief Financial Officer

 

 

 



 

MEDLEY OPPORTUNITY FUND II LP,
a Delaware limited partnership



 

 



 

By:

MOF II Management LLC,



a Delaware limited liability company

its investment manager

 



 

 



 

By:

/s/ Richard T. Allorto, Jr.

 

 

Name: Richard T. Allorto, Jr.

Title: Chief Financial Officer

 



 